IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY RAY PEEK,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1430

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.


_____________________________/

Opinion filed August 22, 2016.

An appeal from an order of the Florida Commission on Offender Review.
Melinda N. Coonrod, Commissioner.

Anthony Ray Peek, pro se.

Pamela Jo Bondi, Attorney General, and Mark J. Hiers, Assistant General Counsel,
Florida Commission on Offender Review, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.